DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedrich et al [20050163649].
With respect to claims 1-3 and 16, Friedrich discloses: A multiple fragrance candle, comprising: a body (10) having at least two cavities (14) on different sides (interpreted as a side of the wick) of the body, the body being displaceable between different positions (i.e., rotated around an axis of the wick) in which one of the at least two cavities faces upwards (16 will always face upward); and a core (16) housed within 
{cl. 2} The multiple fragrance candle of claim 1, in which wherein the body is free-standing such that it can stand in the different positions without additional support [see FIG 1].
{cl. 3} The multiple fragrance candle of claim 1, in which wherein the body is of a mouldable material [paragraph 0045, “The candle 10 is formed of conventional candle wax…” understood in the art to be a mouldable material].
{cl. 16} The multiple fragrance candle of claim 1, in which wherein the cores have a lower melting point than the melting point of the body, such that when either of the cores is being burned the body retains its form [paragraph 0008].
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kercher [20170146229].
With respect to claims 17 and 18, Friedrich discloses: A method of producing a dual fragrance candle, comprising: forming a body (10) having a first cavity (18) on a first end (28) of the body and a second cavity (20) on a second end (26) of the body, the body being displaceable between an upright position in which the first cavity faces upwards and an inverted position in which the second cavity faces upwards [see FIG 3]; forming a first core (14), having a first fragrance, within the first cavity; and forming a second core (16), having a second fragrance, within the second cavity [see FIGs 1 and 2, abstract, paragraph 0032-0034].
{cl. 18} The method of claim 17, wherein the cores each includes an inner portion and an outer portion held in the cavities of the body [see FIG 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich et al [20050163649], further in view Kercher [20170146229].
With respect to claims 4-6, Friedrich teaches a candle assembly capable of burning multiple scents wherein the body (10) is made of wax [paragraph 0045]. However, certain aspect of the claims regarding orientation is not shown in Friedrich. Kercher makes up for these deficiencies by teaching:
{cl. 4} The multiple fragrance candle of claim 1, in which the body (24, 26) is of a translucent material [paragraph 0036] so that the light is not obscured by the body when any one of the cores is burned [see FIG 3]. It is understood that Kercher does not 
{cl. 5} The multiple fragrance candle of claim 1, wherein the candle is a dual fragrance candle, comprising: a body having a first cavity on a first end of the body and a second cavity on a second end of the body [see FIG 1 or Friedrich]. Kercher shows the body (10) being displaceable between an upright position in which the first cavity (18) faces upwards and an inverted position in which the second cavity faces upwards; a first core housed within the first cavity, having a first fragrance; and a second core housed within the second cavity, having a second fragrance [paragraph 0038]. The candle of Friedrich has a plug that essentially seals the body from leaking any scented material [paragraph 0045]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the apparatus of Friedrich with the teachings of Kercher because Kercher provides a candle body that has its cavities on opposite ends of the body so that a user can flip the candle over on the other side and allow a different scent to be used.
{cl. 6} The multiple fragrance candle as claimed in of claim 5, wherein the body is in the form of a cylinder [see FIGs 2 and 3 of Friedrich].
Allowable Subject Matter
Claims 7, 9-11, 13, 15 and 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
4/6/2021